     Case 2:20-cv-11146-SB-SK Document 78 Filed 09/03/21 Page 1 of 2 Page ID #:487
                                                            September 3, 2021

                                                                 VPC
 1                                                               JS-6
 2                         UNITED STATES DISTRICT COURT
 3                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 4
 5   ATLANTIC REPRESENTATIONS,   )             Case No.: 2:20-cv-11146-SB-SK
 6   INC., A CALIFORNIA          )             Hon. Stanley Blumenfeld, Jr.
     CORPORATION,                )
 7                               )             ORDER ON STIPULATION OF
              Plaintiff,         )             DISMISSAL
 8                               )
 9       vs.                     )
                                 )
10   ATLANTIC FURNITURE, INC., A )
     MASSACHUSETTS CORPORATION )
11   AND MARK S. VALONE,         )
                                 )
12            Defendants.        )
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           1       ORDER OF DISMISSAL
     Case 2:20-cv-11146-SB-SK Document 78 Filed 09/03/21 Page 2 of 2 Page ID #:488



 1                                              ORDER
 2           Pursuant to the Stipulation of the parties, and to Fed. R. Civ. P. 41(a)(2), all
 3   claims, counterclaims and causes of action in this suit shall be and are, hereby
 4   dismissed with prejudice. Each party shall bear its own costs, expenses, and attorneys’
 5   fees.
 6
 7   Dated: September 3, 2021

 8
 9                                                         Stanley Blumenfeld, Jr.
                                                          United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2       ORDER OF DISMISSAL
